MARVIN A. GOULD, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentGould v. CommissionerDocket No. 26396-87.United States Tax CourtT.C. Memo 1988-304; 1988 Tax Ct. Memo LEXIS 329; 55 T.C.M. 1275; T.C.M. (RIA) 88304; July 20, 1988.  1988 Tax Ct. Memo LEXIS 329">*329  Marvin A. Gould, pro se. Lisa Primavera-Femia, for the respondent.  RUWEMEMORANDUM OPINION RUWE, Judge: Respondent determined a deficiency in petitioner's 1984 Federal income tax and additions to tax as follows: Additions to TaxDeficiencySec. 6653(a)(1) 1Sec. 6653(a)(2)$ 548$ 2750 percent oninterest due on$ 548The issues for decision are whether petitioner received interest income from various financial institutions which he failed properly to report, and whether petitioner is liable for additions to tax under section 6653(a) for negligence. Petitioner's testimony at trial consisted of vague references to various constitutional and statutory provisions and numerous Biblical passages.  Petitioner was advised by the Court several times to direct his testimony to the facts in the case; specifically any facts related to omitted interest income.  Petitioner failed to present any1988 Tax Ct. Memo LEXIS 329">*330  evidence concerning his income or financial transactions during the year 1984. Petitioner bears the burden of proof with respect to the disputed deficiency and additions to tax.  ; Rule 142(a).  Petitioner has failed to meet his burden of proof. Decision will be entered for the respondent.Footnotes1. Unless otherwise indicated, all section references are to the Internal Revenue Code, as amended and as in effect during the taxable year in issue, and all Rule references are to the Tax Court Rules of Practice and Procedure. ↩